Title: To George Washington from Joseph Harper, 10 September 1793
From: Harper, Joseph
To: Washington, George


            
              Sir
              Philada 10th Septr 1793
            
            We have that Honor of inclosing to you a Memorial which most deeply interests us, we
              presumed that cases of a Similar kind had been laid before you, but upon enquiry we
              are led to believe that there is something so Special in our Situation, as not to
              suffer any decision which has yet been made in any case to be applicable to
              ours—Permit us therefore to intreat you Sir to consider the embarrassment into which
              we have been thrown and to extend to us such relief as your attention to the Wellfair
              of your fellow Citizens justifies us in expecting. We are with due Respect Sir Your
              Most Humble Servts
            
              Joseph Harperfor Self &C.
            
          